DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
The amendment filed 5/24/21 will not be entered because the new limitations of claims 1, 24, and 28 raise new issues, changing the scope of the previous claims, and would require further search and/or consideration. 
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive. In regards to previous claim 20, Applicant argues that Armani’s use of the sensor is not continuously, but rather only for initial calibration prior to printing. This is not found persuasive because Armani discloses that the sensor 859 may be used at any interval including continuously, such as in real-time when printing is performed [0169]. 
Applicant argues that sensor 859 of Armani is a backlash detection sensor and is not used to sense a force applied to the print bed. This is not found persuasive because Armani discloses that the same sensor 859 detects jerk or acceleration in the Z-direction [0169]-[0170], including force applied to print bed in the Z-direction [0173].
Applicant argues that modifying Armani to include a sensor in the print bed as taught by Lipson would render Armani’s sensor inoperable for its intended purpose. This is not found persuasive because Armani’s sensor 859 detects the Z-level coordinate [0173] and Lipson’s force sensor in the print bed performs the same function of identifying the Z-level coordinate [0108]. 
Applicant argues that Armani cannot be adapted to be a bioprinter. This is not found persuasive because Armani discloses that their inventive method can be applied to all 3D printing technologies and is not limited to filament-based 3D printers [0011]. Further, Lipson discloses that their bioprinter may also be used to deposit fusibe material, such as liquefied plastic [0129] as an alternative to living tissue [0132]. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715